DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 9 –13, 15 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iurii (Publication: 2018/0349743 A1) in view of Dogan (NPL: Semi-supervised Image Attribute Editing using Generative Adversarial Networks, 31 August 2019, Yahya Dogan, Hacer Yualim Keles), Li et al. (Publication: CN 111862274 A).

Regarding claim 1, see rejection on claim 9.

Regarding claim 2, see rejection on claim 10.

Regarding claim 3, see rejection on claim 11.

Regarding claim 4, see rejection on claim 12.

Regarding claim 5, see rejection on claim 13.

Regarding claim 6, see rejection on claim 14.

Regarding claim 9, Lurii discloses a system configured to generate a stylized image, the system comprising ([0006] – Fig. 1- a system architecture with a stylized image [0002]): 
a processor; and memory including instructions, which when executed by the processor, causes the processor to ([0040] – a processor of a computing device and a memory implemented a software to [0074] : ): 
	a stylized image ([0002] - a stylized image.) .
Lurii do not however Dogan discloses 
receive an input image (Page 4, first paragraph – received images as input.) ; 
encode the input image using a variational autoencoder to obtain a latent vector (Page 3, first paragraph - the model is constructed using the decoder of a variational autoencoder (VAE). Page 3, last paragraph - a latent vector is received after encoded.); 
provide the latent vector to a generative adversarial network (GAN) model (Page 1, 1 Introduction - latent vector is provided to GAN. Gan model generates different images using latent vectors.); 
generate, by the GAN model, a image from the GAN model (Page 1, 1 Introduction – CAN model generates different images); and
provide the image as an output (Page 1, 1 Introduction – sharp images are generated.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii with receive an input image; encode the input image using a variational autoencoder to obtain a latent vector; provide the latent vector to a generative adversarial network (GAN) model; and provide the image as an output as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 
Lurii in view of Doang do not however Li discloses Pre-trained generative adversarial network (GAN) mode; Pre-trained GAN model ( Page 5 paragraph 4 - Generative Adversarial Networks GAN.
Page 2 paragraph 7 - Pre-trained style feature extracting network. ),
the generated stylized image being a cartoon style image of the input image (Page 5 paragraph 2 and 4 - the style of the image is cartoon style for the input .).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Doang with Pre-trained generative adversarial network (GAN) mode; Pre-trained GAN model, the generated stylized image being a cartoon style image of the input image as taught by Li. The motivation for doing so is to obtain better cartoon effect as taught by LI. 

	Regarding claim 10, Lurii in view of Doang, Li disclose all the limitations of claim 9 including pre-trained GAN model.
Iurii discloses terminate the process satisfies a predetermined condition at a first time ([0051] – If the error ratio is equal to or greater than the threshold, then the training is terminated. The termination is happen at first time when the error ration is equal to or greater than the threshold. ).
Dogan discloses receive a plurality of exemplar images (Page 3, paragraph 2 - images are inputted.); 
Operating when the output of the GAN model satisfies a predetermined condition (Page 8, last paragraph - After the training process, the reconstructions of the real images are at an acceptable level: sufficient to find accurate latent vector directions .);
train the GAN model using transfer learning based on a pre-trained GAN network and the received plurality of exemplar images ( Page 2, 2 Related Works – pre-trained model network is used to perform the training on GANs. 
Page 3, paragraph 2 - images are received.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with receive a plurality of exemplar images; Operating when the output of the GAN model satisfies a predetermined condition; train the GAN model using transfer learning based on a pre-trained GAN network and the received plurality of exemplar images as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 
Li discloses to produce the pre-trained GAN model (page 5 paragraph 7 - good style feature extracting network is pre-trained.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Doang and Li with produce the pre-trained GAN model as taught by Li. The motivation for doing so is to obtain better cartoon effect as taught by LI. 

	Regarding claim 11, Lurii in view of Doang, Li disclose all the limitations of claim 10 including pre-trained GAN model.
Lurii discloses while keeping .. fixed ([0051] – As shown in Fig. 5, if error ration is not less thatn a threshold then it will return to machine learning models for keep training.).
Dogan discloses receive a plurality of training images (Page 3, paragraph 2 - images are inputted.); and 
training the variational autoencoder ;the weights of the pre-trained GAN network (
Page 8, Training details 3.1 – pretrained weights of the generative adversarial network, GAN, are trained
Page 3 , paragraph 3- The model is using the variational autoencoder (VAE) ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with receive a plurality of training images; and training the variational autoencoder ;the weights of the pre-trained GAN network as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 

Regarding claim 12, Lurii in view of Doang, Li disclose all the limitations of claim 9 including pre-trained GAN model.
Lurii discloses a standard Gaussian distribution ([0060] – Gaussian distribution.).
Dogan discloses wherein the latent vector is sampled from distribution (Page 2, 2 Related Works - a z0 vector is sampled randomly from a prior distribution and it is given to the model.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with wherein the latent vector is sampled from distribution as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 
	
Regarding claim 13, Lurii in view of Doang, Li disclose all the limitations of claim 12 including pre-trained GAN model.
Dogan discloses map the latent vector to an intermediate vector (	Page 6, paragraph 1 - Table 1 shows the details of the model that consists layers with latent vectors as input.
Page 4, 3.1 he Cyclic Reverse Model Model -Latent space z, vector, is mapped to the data space X, vector. ); and 
forward the intermediate vector to an affine transform within a style block of the GAN model (Page 8 - As sown in Fig. 4, the layers are transformed within the blocks of GAN model. The latent vectors are given as the input and the layers are the intermediate as shown in Fig. 4.
Page 6, paragraph 1 - Table 1 shows the details of the model that consists layers with latent vectors as input.
Page 1, 1 Introduction - GANs are composed of two networks, i.e. model and discriminator, that compete with each other during training for learning the underlying distributions of the images.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with map the latent vector to an intermediate vector; and forward the intermediate vector to an affine transform within a style block of the GAN model as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 

Regarding claim 15, Lurii in view of Doang, Li disclose all the limitations of claim 9 including pre-trained GAN model.
Dogan discloses wherein the GAN model includes a multi-path structure corresponding to two or more different attributes ( Page 9, 3.3 Computing Latent Attribute Representations - When the accuracy of the model and its inverse function, i.e. the encoder, is high, this direction accurately changes only the relevant attribute by preserving the other attributes in the image. After zf is obtained, equation (4) is used to generate an image with the desired attribute. One path is to the preserving attribute. Another path is to the desired attributes, another structure.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with wherein the GAN model includes a multi-path structure corresponding to two or more different attributes as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 

Regarding claim 18, see rejection on claim 9 .

Regarding claim 19, Lurii in view of Doang, Li disclose all the limitations of claim 18 including pre-trained GAN model.
Lurii discloses a standard Gaussian ([0060] – Gaussian distribution.).
Dogan discloses map a latent vector sampled from distribution to an intermediate vector (Page 6, paragraph 1 - Table 1 shows the details of the model that consists layers with latent vectors as input.
Page 4, 3.1 he Cyclic Reverse Model Model -Latent space z, vector, is mapped to the data space X, vector. ); and 
forward the intermediate vector to an affine transform within a style block of the GAN model (Page 8 - As sown in Fig. 4, the layers are transformed within the blocks of GAN model. The latent vectors are given as the input and the layers are the intermediate as shown in Fig. 4.
Page 6, paragraph 1 - Table 1 shows the details of the model that consists layers with latent vectors as input.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with map a latent vector sampled from distribution to an intermediate vector ; and  forward the intermediate vector to an affine transform within a style block of the GAN model as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iurii (Publication: 2018/0349743 A1) in view of Dogan (NPL: Semi-supervised Image Attribute Editing using Generative Adversarial Networks, 31 August 2019, Yahya Dogan, Hacer Yualim Keles), Li et al. (Publication: CN 111862274 A) and Sun et al. (NPL: A deep learning perspective of the forward and inverse problems in exploration geophysics, 2018, Jian Sun).

Regarding claim 21, Lurii in view of Doang, Li disclose all the limitations of claim 18 including pre-trained GAN model.

Dogan discloses receive a plurality of exemplar images (Page 3, paragraph 2 - images are inputted.); 
train GAN model using transfer learning based on the received plurality of exemplar images (Page 2, 2 Related Works – pre-trained model network is used to perform the training on GANs. 
Page 3, paragraph 2 - images are received.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with receive a plurality of exemplar images; t rain GAN model using transfer learning based on the received plurality of exemplar images as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan.
Li discloses images including cartoon characters (Page 5 paragraph 2 and 4 - the style of the image is cartoon style for the input .);
terminating the process of training to produce the pretrained GAN model (page 11 paragraph 8 - judging whether the total loss is less than a preset threshold; if so, stopping training the generator and the discriminator; if not, adjusting the parameter of the generator and the discriminator according to the total loss, returning to extract the style image input pre-trained style feature extraction network to obtain the style feature).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Doang, Li with images including cartoon characters as taught by Li. The motivation for doing so is to obtain better cartoon effect as taught by LI. 
Lurii in view of Doang, Li do not, Sun discloses 
terminating after at most 1200 interations (Page 11 paragraph 2 -the maximum iteration number is 1000).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Doang, Li with terminating after at most 1200 interations as taught by Sun. The motivation for doing so is to obtain better efficiency as taught by Sun. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iurii (Publication: 2018/0349743 A1) in view of Dogan (NPL: Semi-supervised Image Attribute Editing using Generative Adversarial Networks, 31 August 2019, Yahya Dogan, Hacer Yualim Keles), Li et al. (Publication: CN 111862274 A) and Alarcon (NPL: Synthesizing High-Resolution Images with StyleGAN2, Nefi Alarcon)..

Regarding claim 8, see rejection on claim 17.

Regarding claim 17, Lurii in view of Doang, Li disclose all the limitations of claim 9 including pre-trained GAN model.
Lurii in view of Dogan do not however Alarcon discloses 
a StyleGAN2 model (Page 1 - StyleGAN2 in a NVIDIA DGX system).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with a headless pyramid network as taught by Peng. The motivation for doing so is to improve artistic expression as taught by Alarcon. 

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iurii (Publication: 2018/0349743 A1) in view of Dogan (NPL: Semi-supervised Image Attribute Editing using Generative Adversarial Networks, 31 August 2019, Yahya Dogan, Hacer Yualim Keles), Li et al. (Publication: CN 111862274 A) and Peng (CN 111783749 A, 2020 10/16)

Regarding claim 7, see rejection on claim 20.

Regarding claim 16, see rejection on claim 20 .

Regarding claim 20, Lurii in view of Doang, Li disclose all the limitations of claim 18 including pre-trained GAN model.
Dogan discloses pass the received input image through a network to produce multiple levels of features maps at different sizes ( Page 4, 3.1 The Cyclic Reverse Model (CRG) Model - the model network gw(z) that maps the latent space z to the data space x, and the encoder network e(z) that maps the image x from the data space “features maps”.
Page 8, paragraph 1 - As shown in Figs. 3 and 4, images are received in CRG architecture, and the sizes of the image, resolutions, are generated which reduces resolutions at different layers, levels.); 
and combine an encoding of each level's respective feature map to obtain the latent vector (
Page 4, paragraph 3 - a latent vector is composed of subspaces with low, medium, and high level attributes.
Page 4, paragraph 2 - Encoder network with the model in mapping latent vectors to images. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with pass the received input image through a network to produce multiple levels of features maps at different sizes; and combine an encoding of each level's respective feature map to obtain the latent vector as taught by Dogan. The motivation for doing so is to better reconstruct image as taught by Dogan. 
Lurii in view of Dogan do not however Peng discloses 
	a headless pyramid network (Abs, page 2 Contents of the Invention 2nd paragraph -  obtaining the image to be detected; using the characteristic extraction network in the pre-trained detection model to extract the multi-scale characteristic in the image to be detected; using the characteristic pyramid network in the detection model to fuse the multi-scale feature, obtaining the fusion feature; using the single-point headless network in the detection model to predict the fusion feature, obtaining the detection result.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lurii in view of Dogan, Li with a headless pyramid network as taught by Peng. The motivation for doing so is to improve detection method as taught by Peng. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Iurii and Dogan, whether taken individually or in combination, fail to disclose or render obvious at least "generating, by the pre-trained GAN model, a stylized image from the pre-trained GAN model, the generated stylized image being a cartoon style image of the input image," as recited in claim 1.”
The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li reference.  
one skilled in the art will readily recognize from the following description that alternative embodiments of the process may detects body features in other types of image streams, such as a regular two dimensional image stream, without departing from the principles described herein.
Regarding claims 2 – 8, 10 – 17, and 19 - 21, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 9, and 10 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 9, and 10 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616